 1                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   CARMEN JOHN PERRI,                              No. CV 20-11394 PA (SKx)

12                 Plaintiff,                        JUDGMENT OF DISMISSAL
            v.
13
     EUSTOLIA VALVERDE MENDEZ, et
14   al.,

15                 Defendants.

16
17
18
19          In accordance with the Court’s June 23, 2021 Order denying the Motion for Default
20   Judgment filed by Plaintiff, which dismissed Plaintiff’s federal claim for lack of subject
21   matter jurisdiction as a result of Plaintiff’s lack of standing, and declined to exercise
22   supplemental jurisdiction over the state law claim contained in Plaintiff’s Complaint, it is
23   HEREBY ORDERED, ADJUDGED, AND DECREED that this action is dismissed without
24   prejudice.
25
26   DATED: June 23, 2021
                                                         __________________________________
27                                                                  Percy Anderson
                                                               United States District Judge
28
